 Exhibit 10.39
 
AMENDMENT TO THE
GOOGLE INC. ADWORDS RESELLER ADDENDUM


This Amendment to the Google Inc. AdWords Reseller Addendum (“Amendment”) and is
entered into as of November 1, 2011 (the “Amendment Effective Date”) by and
between ReachLocal, Inc. (“Reseller”) and Google Inc. (“Google”).


Background


WHEREAS, Customer and Google entered into a Google Inc. AdWords Reseller
Addendum (as amended from time to time, the “Addendum”), with an effective date
of April 25, 2011; and


WHEREAS, through this Amendment, the parties wish to amend the Addendum.


NOW THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Customer and Google hereby agree that the Addendum shall be
amended as of the Amendment Effective Date as follows:


Terms


1.
New Program Name: “Google AdWords Premier SMB Partner”.

 
1.1.
Section 3 of the Addendum is hereby deleted in its entirety and replaced with
the following:

 
“3. Brand Features.  Each party will own all right, title and interest to trade
names, trademarks, service marks, logos and domain names secured by such party
from time to time (“Brand Features”).  In performing its obligations under this
Addendum, Reseller may only refer to itself as a “Google AdWords Premier SMB
Partner”.  Google authorizes Reseller to display the “Google AdWords Premier SMB
Partner” Brand Feature, as provided to Reseller by Google in writing, in the
United States, Canada, Brazil and Mexico during the Term solely in accordance
with the Trademark Guidelines available at
www.google.com/permissions/guidelines.html and solely for the purpose of
fulfilling Reseller’s obligations set forth in this Addendum.  Reseller must
submit all materials containing Google’s Brand Features to Google for prior
written approval.  Reseller authorizes Google to use Reseller’s Brand Features
in connection with this Addendum during the Term in connection with Google’s
marketing presentations and materials (e.g., a web page created by Google that
contains the Reseller’s Brand Features and links to the Reseller home page or
relevant page on the Reseller’s website).”


1.2.
Section 6 of the Addendum is hereby deleted in its entirety and replaced with
the following:



“6. Subcontractors.  Reseller may, subject to Google’s written consent (which
can be revoked at any time), use subcontractors solely to assist Reseller with
its sales, marketing and technology fulfillment obligations under this
Addendum.  Reseller must enter into a written agreement with subcontractor which
contains terms that are consistent with and at least as restrictive as the terms
of this Addendum.  Reseller remains responsible for compliance of subcontractor
and its personnel in all respects with this Addendum.  To the extent that any
act or omission by any subcontractor appointed pursuant to this Section 6 would
constitute a breach of this Addendum if committed by Reseller, Reseller shall be
liable to Google for such act or omission as if the act or omission had been
committed by Reseller. Reseller will ensure that subcontractors will not refer
to itself as a “Google AdWords Premier SMB Partner”.”
 
 
 

--------------------------------------------------------------------------------

 
 
1.3.
Section 7(e) of the Addendum is hereby deleted and replaced with the following:



“(e) Reseller will ensure that Channel Partners will not refer to itself as a
““Google AdWords Premier SMB Partner”;”


1.4.
Section 2 of Exhibit A of the Addendum is hereby deleted in its entirety and
replaced with the following:

 
“2.  Reseller must clearly disclose in writing during the process of reselling
AdWords Inventory, on Reseller’s website and in the marketing and promotional
materials designed to promote Reseller’s services and offerings as a Google
AdWords Premier SMB Partner to the Advertiser, that the Retail Product includes
a management fee over the cost of purchase of AdWords Inventory.”

 
2.
Miscellaneous. This Amendment may be executed in multiple counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same instrument.  No agreement hereafter made shall be effected to change,
modify, or discharge this Amendment, in whole or in part, unless such agreement
is in writing and signed by or on behalf of the party against whom the
enforcement of the change, modification, or discharge is sought.  This Amendment
shall be binding on the parties hereto and their respective personal and legal
representatives, successors, and permitted assigns.  Each person whose signature
appears below represents and warrants that he or she has the authority to bind
the entity on whose behalf he or she has executed this Amendment.  Except as
expressly modified herein, the terms of the Addendum remain in full force and
effect.



IN WITNESS WHEREOF, the parties have executed this Amendment by their duly
authorized representatives as of the Amendment Effective Date.


GOOGLE INC.
 
 
ReachLocal, Inc.
 
By:
   
By:
 
Print Name:
   
Print Name:      
 
Title:
   
Title:      
 
Date:
   
Date:      
 

 